John A. Fogleman, Justice, dissenting. It seems to me that both the chancellor and the majority have overlooked the quantum of proof essential to the establishment of title in a father by adverse possession against a son who is the holder of the record title. Because I think that appellees failed to meet their burden of proof, I dissent. This burden requires more than a mere preponderance, but it is clear that the chancellor found no more. The treatment of the matter in the majority opinion also seems to rest upon that premise. Our review might be so limited, had the chancellor found that the burden actually imposed upon appellees had been met. In such a case the parent must sustain his proof of adverse possession by stronger evidence than is required in ordinary cases. Bellamy v. Shryock, 211 Ark. 116, 199 S. W. 2d 580; Staggs v. Story, 220 Ark. 823, 250 S. W. 2d 125. It was described as a heavy burden in McGuire v. Wallis, 231 Ark. 506, 330 S. W. 2d 714. There we reversed the decree of the trial court because we found that this burden had not been met. I find it impossible to draw any real distinction between this case and that. There, the adverse claimant sought to establish that his father’s possession had been adverse to other heirs of the claimant’s grandfather. It was pointed out that the father was in charge of the farm, managing it for his own benefit, paying taxes, and paying the installment upon the mortgage debt. Such conduct was held insufficient to show adverse possession against a cotenant. I submit that it was likewise insufficient to show adverse possession against a son. The majority correctly states that the possession as between those in parental and filial relationship is presumptively permissive and that before it becomes adverse, there must be open assertion of a hostile title, other than possession, which is brought home to the owner. The knowledge of intention to hold adversely, as between close relatives, seems to be “full knowledge.” Armstrong v. Armstrong, 181 Ark. 597, 27 S. W. 88. Until the adverse holding is declared and there is notice to the owner of the change in the character of the possession, it does not become adverse and the statute does not begin to run. Bailey v. Martin, 218 Ark. 513, 237 S. W. 2d 16. A hostile attitude must have first been brought to Leslie Cooper’s attention. Mayfield v. Smith, 201 Ark. 603, 146 S. W. 2d 715. I have tried in vain to ascertain from the record and from the majority, opinion just when it can be said that a presumptively permissive possession became adverse. It must be remembered that in this case, the father not only collected rents on the particular 20 acres, he also collected rents on other lands, admittedly owned by the son, according to Frank Page, a tenant over a period from 1947 to 1951. The original possession was alleged to have originated on the day of the purchase by Leslie in December 1929 and continued until R. J. Cooper’s death in 1951. There seems to have been absolutely nothing different about its character during all these years. At the time of the purchase Leslie Cooper and his wife undertook the payment of a debt to the Federal Land Bank upon which there was a balance of $762.84, secured by an existing mortgage which included this land, and gave a mortgage to the Bank of Melbourne on December 24, 1969. On February 1, 1934, they gave a mortgage including the land to the Land Bank Commissioner. Juanita Cooper’s testimony that R. J. Cooper endorsed the note at the Bank of Melbourne is not contradicted, and she testified that she and her husband paid this note in 1934 and she exhibited a release deed for that mortgage. Nor is there any attempt to contradict her testimony that she and her husband paid the debts secured by the Federal Land Bank and Land Bank Commissioner mortgages. There was really no attempt to contradict her testimony that at all times she and Leslie Cooper were in California, R. J. Cooper collected the rents from their tenants and paid their taxes. While I realize that the testimony of an interested party cannot be taken as uncontradicted, still I find no excuse for appellees not having sought to show otherwise or to offer some reason for being unable to do so, if these were not the facts. It also seems strange that no one ever asked Leslie to give a deed to this 20 acres either to his father or to his mother after the father’s death. The majority places far too much emphasis on the change in land description on the tax books. Prior to the 1941 tax book, it is clear that the 20 acres were included in a valid description by government survey calls with other lands owned by Leslie. At a time when he was in California, someone penciled through the calls and listed in Pencil “Part NE SE, 20” acres, carried in the name of R. J. Cooper, and this entry was continued up until 1969. Just now and when this can be said to have come to Leslie’s attention, I do not know, and I submit that the majority is engaging in the rankest kind of speculation to say that it did. Appellees’ witness, Frank Page, put the interval when Leslie Cooper was in Arkansas for some extended period of time as being between 1947 and 1951, during which time Page paid rents on this 20 acres and other lands owned by Leslie to R. J. Cooper, not Leslie. It is reasonable to assume that if R. J. Cooper was collecting the rents, he was also paying the taxes. Furthermore, Leslie Cooper certainly cannot be charged with notice, much less knowledge, of a patently void and indefinite description on the tax books. One of the purposes of requiring a proper description on the tax books is to inform the taxpayer what property is taxed and a description such as the one used here does not properly identify any land because the owner cannot know from this description what lands were assessed as his, nor whether the land of others might be included in the assessment. American Portland Cement Co. v. Certain Lands, 179 Ark. 553, 17 S. W. 2d 281. In this connection, there is no evidence that the tax book description on Leslie’s land was changed. An acreage change is the only change indicated on the description of Leslie’s land, which was according to government survey calls. This being the case, the number of acres set opposite the description is of no significance. Plant v. Sanders, 209 Ark. 108, 189 S. W. 2d 720. There is not even any evidence that the reduced acreage figure appeared opposite the description of Leslie’s land in tax books for year subsequent to 1941. Because I think that appellees failed to meet their burden of proof, and because I think that the chancellor clearly did not require them to meet the burden imposed, I would reverse the decree.